Citation Nr: 1646481	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-18 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include as secondary to internal derangement of the right knee and/or a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran submitted a timely notice of disagreement in March 2011, a statement of the case was issued in June 2011, and a VA Form 9 was received in July 2011.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to an increased rating for his service-connected internal derangement of the right knee has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that the Veteran indicated he was waiting for the RO to establish a disability rating after granting service connection for his low back disability.  See February 2016 statement.  Of note, a noncompensable rating was assigned in a December 2014 rating decision.  

In September 2014 and March 2016, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral foot disorder.  He asserts his foot disorder began during service, or in the alternative, that his foot disorder is proximately due to or aggravated by his service-connected right knee and/or low back disabilities.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last TWO remands was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the last two remands, the Board has requested the RO obtain medical opinions that discuss whether the Veteran's bilateral foot disorder is aggravated by his right knee and/or low back disabilities.  The medical opinions obtained to date have failed to discuss aggravation.

As noted in the September 2014 Board remand, the RO was instructed to afford the Veteran a VA examination for his bilateral foot disorder, and to obtain medical opinions regarding the nature and etiology of any diagnosed foot disorders, to include whether his bilateral foot disorder was proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected internal derangement of the right knee and/or low back disorder.  

The Veteran was afforded a VA examination in July 2015.  The examiner opined that the currently diagnosed foot disorders were not causally or etiologically due to service.  The examiner then opined that the bilateral foot disorder was [not] proximately due to or aggravated by his right knee and/or low back.  The rationale was that knee and back conditions "are not known to cause foot conditions."  

As noted in the March 2016 remand, the July 2015 examiner failed to offer a complete rationale on whether the Veteran's knee or back disabilities aggravate his bilateral foot disorders.  The RO was instructed to obtain an addendum opinion.

As directed in the March 2016 remand, a VA medical opinion from a podiatrist was obtained in May 2016.  The examiner opined that the Veteran's right knee disorder and low back disability were less likely as not the cause of his current foot conditions.  The examiner explained that there was no indication of foot disorders on the Veteran's separation examination from the military, and that knee and back problems are not known to cause foot conditions unless they are neurologically related, which the examiner stated was not the case here.  Again, the examiner failed to discuss and offer an opinion with rationale pertaining to aggravation.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  Id.

On remand, an addendum opinion that thoroughly discusses the Veteran's theory that his right knee and/or low back disabilities aggravate his feet should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion from a podiatrist.  

If deemed necessary by the examiner, afford the Veteran a VA examination for a bilateral foot disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

For each diagnosed foot disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a)  that the Veteran's bilateral foot disorder is proximately due to his service-connected internal derangement of the right knee and/or low back disability; 

b)  that the Veteran's bilateral food disorder is aggravated (a permanent increase in severity beyond natural progress) by his service-connected internal derangement of the right knee and/or low back disability.

The examiner must offer comments and opinion on the theory stated by the Veteran that his right knee and low back alter his gait, thereby affecting his feet.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  The AOJ/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand.  If not, the AOJ/AMC should implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





